Citation Nr: 1504561	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-34 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2010 and April 2012 rating decisions in which the RO, inter alia, denied service connection for back disability.  In September 2012, the Veteran filed a notice of disagreement (NOD) only as to the denial of this claim.  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

In April 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  After the hearing, additional medical evidence in support of the appeal-submitted prior to the hearing-along with a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ) was associated with the claims file.  See 38 C.F.R. §§ 20.800, 20.1304.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA that, with the exception of the April 2013 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file contains no documents.

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In July 2011, the Veteran underwent VA examination to assess the nature and etiology of his claimed back disability, during which the Veteran reported that he injured his back in service while picking up a heavy generator and "was never right afterwards."  Upon interview and examination, the VA examiner diagnosed the Veteran with chronic discogenic disease (with multiple disc herniations noted).  The examiner concluded that it was less likely than not that the Veteran's present back condition is related to service because the Veteran had no treatment for almost 37 years after service, from 1971 to 2008.  The examiner further noted that the Veteran had reported receiving chiropractic treatment and a cortisone shot from a Dr. Healy, but that no reports or dates concerning these treatments were offered or available.

However, since the July 2011 VA examination, the Veteran has submitted additional medical evidence concerning his back disability.  Such evidence includes a January 2012 private medical opinion suggesting that the Veteran's in-service injury to his back contributed to his present back condition, a May 2012 private X-ray showing degenerative disc disease most pronounced L2-3 and L5-S1 and facet arthrosis, and a January 2012 private medical letter diagnosing the Veteran with degenerative disc disease with possible disc prolapse of the lumbar spine and opining that there is a high probability that the Veteran's chronic pain is related to the injury suffered in service years ago.  In his December 2012 substantive appeal, the Veteran maintained that he has suffered with back pain since his time in the military.  

Also, medical records from the Social Security Administration (SSA) received during or around December 2012 also reflect the Veteran's receipt of disability benefits, in part, due to degenerative disc disease of the lumbosacral spine.  Additionally, during the April 2013 hearing, the Veteran testified that after service, he experienced periodic problems with his back (on a yearly basis when he was younger but more frequently as he got older), that he just got used to dealing with the pain in his back, and that it did not occur to him that his back problems were related to service until he sought treatment and a provider suggested as much to him.  See Hearing Transcript, p. 7-8.  

Under these circumstances, the Board finds that further medical examination and opinion-based on full consideration of the Veteran's documented medical history (to include the medical evidence noted above) and lay assertions, and supported by complete, clearly stated rationale-would be helpful in resolving the claim for service connection for back disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to arranging for the Veteran to undergo VA examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to associate with the claims file all outstanding, pertinent records.

The AOJ should undertake appropriate action to attempt to obtain the Veteran's in-service hospitalization records. See 38 C.F.R. § 3.159(c)(3) (2014).  In a January 2011 statement, the Veteran stated that after he was initially treated for his complaints of back pain on April 10 and 11, 1970, he was transferred to the 3rd Field Hospital for further evaluation in Tan An and then to Long Bin and subsequently back to Tan An (all in Vietnam).  However, the claims file does not currently include any such hospitalization records, or document that attempts to obtain any such records have been made.  Hence, action in this regard is warranted.

As for VA records, the record currently contains VA treatment records dating from May 2003 to June 2011.  More recent records may well exist.  Hence, the AOJ should obtain and associate with the claims file all outstanding, pertinent records of VA treatment of the Veteran's back since June 2011, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records of treatment for his back, to include from Dr. Healy and Long Island Spine Specialists, P.C. In doing do, the AOJ should notify the Veteran that records of his back treatment from Long Island Spine Specialists, P.C., were not available for 2006 or 2007, as the provider indicated that he was not seen as a patient there during that time.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain and associate with the claims file any outstanding service hospital records concerning treatment obtained after April 11, 1970 in Tan An or Long Bin, Vietnam.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain all records of pertinent VA evaluation and/or treatment of the Veteran's back, dated since June 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records of back treatment, to include from Dr. Healy and Long Island Spine Specialists, P.C.  

Notify the Veteran that records of his back treatment from the Long Island Spine Specialists, P.C., were not available for 2006 or 2007, as the provider indicated that he was not seen as a patient there during that time.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate physician.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current back disability(ies).

Then, with respect to each such diagnosed back disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical evidence and lay assertions, to include the following:

* the Veteran's assertions that he has experienced back problems periodically since service (on a yearly basis when he was younger but more frequently as he got older), that he just got used to dealing with the pain in his back, and that it did not occur to him that his back problems were related to service until he sought treatment and a provider suggested as much to him (see December 2012 VA Form 9, Hearing Transcript at p. 7-8);
* evidence in the record showing a diagnosis of degenerative disc disease (see May 2012 private X-ray, May 2012 Opinion of Dr. Sinha); and
* the private medical opinions suggesting that the Veteran's claimed back disability is related to his in-service injury (see January 2012 Opinion of Dr. Furman, and May 2012 Opinion of Dr. Sinha.)

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




